--------------------------------------------------------------------------------


Exhibit 10.12(a)
Non-Employee Director
Option Grant Document


Pursuant to the
Continental Airlines, Inc. Incentive Plan 2010 (the “Plan”)


If the Holder accepts this Option, the Holder agrees to be bound by all of the
terms, provisions, conditions and limitations of the Plan and this Option Grant
Document.


In addition to any electronic confirmation and/or acceptance procedures
established for this Option Grant Document, any exercise of this Option shall
evidence Holder’s acceptance of the terms, provisions, conditions and
limitations of the Plan and this Option Grant Document.


The Plan is hereby incorporated by reference into this Option Grant Document.
Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in the Plan.


1. Grant of Option.  The Holder has been granted an Option pursuant to the terms
of this Option Grant Document (and under and subject to the terms of the Plan)
to purchase shares of Common Stock of the Company.  The number of shares of
Common Stock (“Shares”) subject to this Option Grant Document and the date of
grant (“Grant Date”) are as set forth in the records of the Company and as
communicated to the Holder by the Company directly or through the systems (which
may include online systems) of a third party administrator engaged by the
Company for such purpose and available for review by Holder in connection with
this Option Grant Document.  In the event of any conflict between any
communications to the Holder by the Company, the records of any third party
administrator, and the records of the Company (including the approval by the
Administrator of the Company’s stock option grant policy for non-employee
Directors), the records of the Company shall control.  The Shares, when issued
to the Holder upon the exercise of the Option, shall be fully paid and
nonassessable. The Option is not intended to qualify as an Incentive Stock
Option.  [Notwithstanding the foregoing or any other provision of this Option
Grant Document, this Option is subject to approval of the Plan by the
stockholders of the Company and shall terminate if the Plan is not approved by
the stockholders of the Company at the Company’s 2010 annual meeting of
stockholders.]


2.           Option Term.  Subject to earlier termination as provided herein,
the Option shall terminate on the tenth anniversary of the Grant Date.  The
period during which the Option is in effect is referred to as the “Option
Period.”


3.           Option Price.  The grant price or exercise price (the “Option
Price”) of the Shares subject to the Option shall be equal to the Market Value
per Share on the Grant Date.


4.           Vesting.  [for options awarded prior to stockholder approval: The
total number of Shares subject to this Option shall vest immediately upon the
later of (i) the Grant Date and (ii) the date that the Plan is approved by the
stockholders of the Company.]  [for options awarded after stockholder approval:
 The total number of Shares subject to this Option shall vest immediately upon
the Grant Date.]  The vested Shares that may be acquired under the Option may be
purchased at any time after they become vested, in whole or in part, during the
Option Period.


5.           Method of Exercise and Payment.  The Option or a portion thereof
may be exercised by delivery of an irrevocable notice to the Company (or, if
applicable, to a third party administrator engaged by the Company to perform
services for the Company with respect to the Plan) stating the number of Shares
with respect to which the Option is being exercised together with payment for
such Shares.  Payment shall be made (i) in cash or by check acceptable to the
Company, (ii) in nonforfeitable, unrestricted shares of the Company’s Common
Stock owned by Holder at the time of exercise of the Option having an aggregate
market value (measured by the Market Value per Share) at the date of exercise
equal to the aggregate exercise price of the Option being exercised or (iii) by
a combination of (i) and (ii).  In addition, at the request of Holder, and to
the extent permitted by applicable law and subject to Paragraph 13, the Option
may be exercised pursuant to a “cashless exercise” arrangement with any
brokerage firm approved by the Administrator or its delegate under which
arrangement such brokerage firm, on behalf of Holder, shall pay to the Company
the exercise price of the Options being exercised, and the Company, pursuant to
an irrevocable notice from Holder, shall promptly after receipt of the exercise
price deliver the shares being purchased to such firm.  Holder acknowledges and
agrees that the Company may provide personal information about Holder and
information concerning the Option or any other Award under the Plan to any third
party engaged by the Company to provide administrative or brokerage services
relating to the Plan.


6.           Termination of Board Service.  The Option shall terminate on, and
may not be exercised after the earlier of (i) the date that is one year after
termination of Holder’s service on the Board for any reason and (ii) the
expiration of the Option Period.


7.           No Rights in Shares.  Holder shall have no rights as a stockholder
in respect of Shares until such Holder becomes the holder of record of such
Shares.


8.           Certain Restrictions.  By exercising the Option, Holder agrees that
if at the time of such exercise the sale of Shares issued hereunder is not
covered by an effective registration statement filed under the Securities Act of
1933 (“Act”), Holder will acquire the Shares for Holder’s own account and
without a view to resale or distribution in violation of the Act or any other
securities law, and upon any such acquisition Holder will enter into such
written representations, warranties and agreements as Company may reasonably
request in order to comply with the Act or any other securities law or with this
Option Grant Document.


9.           Shares Reserved.  Company shall at all times during the Option
Period reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of this Option.


10.           Nontransferability of Option.  The Option granted pursuant to this
Option Grant Document is not transferable other than by will, the laws of
descent and distribution or by qualified domestic relations order.  The Option
will be exercisable during Holder’s lifetime only by Holder or by Holder’s
guardian or Personal Representative.  No right or benefit hereunder shall in any
manner be liable for or subject to any debts, contracts, liabilities, or torts
of Holder.


11.           Amendment and Termination; Electronic Procedures.  No amendment or
termination of the Option shall be made by the Board or the Administrator at any
time without the written consent of Holder.  No amendment or termination of the
Plan will adversely affect the rights, privileges and option of Holder under the
Option without the written consent of Holder.  Holder hereby consents and agrees
to electronic delivery of any Plan documents, proxy materials, annual reports
and other related documents. Holder consents to electronic delivery, review,
confirmation and acceptance procedures with respect to this Option Grant
Document and the Option.  Holder agrees that his or her electronic signature is
the same as, and shall have the same force and effect as, his or her manual
signature.  Holder consents and agrees that any such electronic procedures may
be effected by a third party engaged by the Company to provide administrative
services related to the Plan, including any program adopted under the Plan.


12.           No Guarantee of Board Service.  The Option shall not confer upon
Holder any right with respect to continuance of service on the Board, nor shall
it interfere in any way with any right to terminate Holder’s Board service at
any time.


13.           Withholding of Taxes.  Company shall have the right to (i) make
deductions from any settlement or exercise of an Option granted under the Plan,
including the delivery of shares, or require shares or cash or both be withheld
from any Option, in each case in an amount sufficient to satisfy withholding of
any taxes required by law, or (ii) take any other action as may be necessary or
appropriate to satisfy any such tax withholding obligations.


14.           No Guarantee of Tax Consequences.  Neither the Company nor any
subsidiary nor the Administrator makes any commitment or guarantee that any
federal, state, local or foreign tax treatment will apply or be available to any
person eligible for benefits under the Option.


15.           Severability.  In the event that any provision of the Option shall
be held illegal, invalid, or unenforceable for any reason, such provision shall
be fully severable, but shall not affect the remaining provisions of the Option,
and the Option shall be construed and enforced as if the illegal, invalid, or
unenforceable provision had never been included herein.


16.           Governing Law.  The Plan and the Option shall be construed in
accordance with the laws of the State of Texas, without regard to conflicts of
laws principles thereof.


